283 S.W.3d 809 (2009)
Matthias R. DOELLER, Appellant,
v.
MISSOURI DEPARTMENT OF CORRECTIONS, Larry Crawford, Director, Respondent.
No. WD 69430.
Missouri Court of Appeals, Western District.
March 17, 2009.
Motion for Rehearing and/or Transfer to Supreme Court Denied June 2, 2009.
Matthias R. Doeller, Pro se, Moberly, MO, for Appellant.
Stephen D. Hawke, Jefferson City, MO, for Respondent.
Before: JAMES M. SMART, Presiding Judge, JOSEPH M. ELLIS, Judge and JAMES E. WELSH, Judge.

ORDER
PER CURIAM:
Matthias Doeller appeals from a judgment granting the Department of Correction's motion for judgment on the pleadings *810 on his declaratory judgment petition. After a thorough review of the record, we find that from the face of the pleadings, the pleadings demonstrate that the Department is entitled to judgment as a matter of law. An extended opinion would have no precedential value, but a memorandum explaining our reasoning has been provided to the parties.
Judgment affirmed. Rule 84.16(b).